In a proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (Lauria, J.), dated June 28, 1990, which dismissed the petition without prejudice.
Ordered that the order is affirmed, without costs or disbursements.
We reject the petitioner’s contention that the Family Court erred in summarily dismissing her petition. To the extent that the factual allegations set forth in the petition fell within the ambit of the Family Court’s jurisdiction under Family Court Act § 812 (1), they were insufficient to allege the offense of harassment (see, Di Donna v Di Donna, 72 Misc 2d 231; Matter of Anderson v Anderson, 25 AD2d 512; People v Malausky, 127 Misc 2d 84; Family Ct Act § 821). Accordingly, the court properly dismissed the petition. Thompson, J. P., Bracken, Pizzuto and Santucci, JJ., concur.